While we agree with the defendant Kendall Leek that the allegations contained in the original complaint sounded exclusively in negligent supervision and negligent entrustment, and as such, failed to state a cause of action upon which his injured daughter could recover against him (see, Nolechek v Gesuale, 46 NY2d 332; Holodook v Spencer, 36 NY2d 35), the Supreme Court, Suffolk County, did not abuse its discretion in permitting the amendment of the complaint under the circumstances presented (see, CPLR 3025 [b]; McCaskey, Davies & Assocs. v New York City Health & Hosps. Corp., 59 NY2d 755).
Moreover, although the amended complaint contains numerous similarly nonactionable allegations regarding negligent supervision and entrustment, we find that a viable cause of action is stated solely by the allegation that the injuries were caused by Kendall Leek’s negligence in providing a minibike with defective brakes to his injured daughter. Only this alie*414gation premises liability upon an alleged breach of duty to the world-at-large based on the defective nature of the minibike itself rather than upon the breach of a duty which arises solely from the familial relationship of the parties (see, Grivas v Grivas, 113 AD2d 264; Lynch v Lynch, 88 AD2d 972; Hurst v Titus, 77 AD2d 157). Accordingly, denial of the motion to dismiss the complaint and cross claim in action No. 1 was warranted for this reason (see generally, Semmens v Hopper, 128 AD2d 767; Fowler v Attenborough, 124 AD2d 780). Weinstein, J. P., Eiber, Sullivan and Balletta, JJ., concur.